 
Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 5, 2019, by and between BK Technologies, Inc., a Nevada corporation (the
“Company”), and William P. Kelly, an individual (the “Executive”).
 
The Company desires to employ the Executive as an executive of the Company, and
the parties desire to enter into this Agreement with respect to such employment.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto intending to become legally bound hereby agree as
follows:
 
1.           Employment.  The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to be employed by the Company, upon the terms and
conditions hereinafter set forth.
 
2.           Duties and Services.
 
2.1           Title and Duties.  The Executive shall serve as the Chief
Financial Officer and Secretary of the Company and shall perform such duties as
are customary for the Chief Financial Officer and Secretary of a publicly traded
company registered with the SEC and listed for trading on a national securities
exchange and such other duties as may be assigned to him from time to time by
the President or the Board of Directors of the Company.  The Executive shall
report to the President and the Board of Directors of the Company in carrying
out the Executive’s duties.  The Executive shall serve as the principal
financial and accounting officer of the Company for SEC reporting purposes.
 
2.2           Time.  The Executive shall devote his full business time and
attention to the business of the Company and to the promotion of the Company’s
best interest, subject to vacations, holidays and normal illnesses pursuant to
the Company’s policies in place from time to time. The Executive shall at all
times comply with Company policies in place from time to time, including but not
limited to the Company’s Code of Ethics.
 
2.3           Travel.  The Executive shall undertake such travel as may be
necessary and desirable to promote the business and affairs of the Company,
consistent with the Executive’s position and duties with the Company.
 
3.           Term of Employment.  The Executive’s employment will be “at-will,”
meaning that either the Executive or the Company may terminate the Executive’s
employment at any time and for any reason, with or without cause.
 
4.           Compensation.
 
4.1           Base Salary.  For the services to be rendered by the Executive
pursuant to this Agreement, the Company shall pay the Executive a base salary
equal to $215,000 (the “Base Salary”). The compensation paid hereunder to the
Executive shall be paid in accordance with the normal payroll practices of the
Company and shall be subject to the customary withholding taxes and other
employment taxes as required with respect to compensation paid by the Company to
an employee.  The Base Salary will be subject to annual review and adjustment by
the Compensation Committee of the Company’s Board of Directors based upon the
Executive’s performance.
 
 
 
 
1 of 6

 
 
 
4.2            Annual Bonus.  Commencing with respect to the Company’s 2019
fiscal year, the Executive will be eligible to receive a bonus, payable in cash
or through equity in the Company, as determined by the Compensation Committee of
the Company’s Board of Directors.  The bonus will be subject to the achievement
of performance metrics, goals, objectives and/or other criteria as determined by
the Compensation Committee of the Company’s Board of Directors.  Any stock
options in the Company will vest over a period of five years from the date of
grant, and will be nonqualified options under the federal tax laws.  Any equity
award shall be evidenced by and subject to the terms and conditions of an Award
Agreement entered into between the Company and the Executive.
 
4.3           Severance.  In the event this Agreement is terminated by the
Company without Cause, then the Company shall pay the Executive an amount equal
to six (6) months of the Executive’s Base Salary in effect at the time of the
termination or the original Base Salary set forth herein, whichever is greater,
provided that the same shall be payable by the Company over a twelve (12)-month
period in accordance with the Company’s normal payroll practices and subject to
applicable law.  The severance shall commence as of the effective date of such
termination.  If the Executive is terminated for Cause, the Executive shall not
be entitled to any severance under this Agreement.  For purposes of this
Agreement, “Cause” shall exist if the Executive (i) acts dishonestly or
incompetently or engages in willful misconduct in performance of his executive
duties, (ii) breaches the Executive’s fiduciary duties owed to the Company,
(iii) intentionally fails to perform duties assigned to him, (iv) is convicted
or enters a plea of guilty or nolo contendere with respect to any felony crime
involving dishonesty or moral turpitude, and/or (v) breaches his obligations
under this Agreement.
 
4.4           Change of Control Agreement.  The parties acknowledge that the
Executive and the Company have entered into an Executive Change of Control
Agreement. The parties acknowledge and agree that the Executive will not receive
any severance payment pursuant to this Agreement if, in connection with the
termination of the Executive’s employment by the Company without Cause, the
Executive is entitled to receive a “Payment” under the Change of Control
Agreement.
 
5.           Expenses and Vacation.
 
5.1           Travel and Entertainment Expense.  The Company shall reimburse the
Executive for all reasonable and necessary travel and entertainment expenses
incurred by Executive in the performance of the Executive’s duties hereunder
upon submission of vouchers and receipts evidencing such expenses in accordance
with applicable Company policies.
 
5.2           Vacation.  The Executive shall be entitled to vacation of up to
five (5) weeks per calendar year, pursuant to the applicable Company
policy.  All vacations shall be in addition to recognized national
holidays.  During all vacations, the Executive’s compensation and other benefits
as stated herein shall continue to be paid in full.  Such vacations shall be
taken only at times convenient for the Company, as approved by the executive or
body to which the Executive reports pursuant to this Agreement.
 
 
 
 
2 of 6

 
 
 
 
6.           Company Benefit Programs.  In addition to the compensation and the
rights provided for elsewhere in this Agreement, the Executive shall be entitled
to participate in each plan of the Company now or hereafter adopted and in
effect from time to time for the benefit of executive employees of the Company,
to the extent permitted by such plans and applicable law. Nothing in this
Agreement shall limit the Company’s right to amend, modify and/or terminate any
benefit plan, policies or programs at any time for any reason.
 
7.           Restrictive Covenants and Need for Protection.  The Executive
acknowledges that, because of his senior executive position with the Company, he
has or will develop knowledge of the affairs of the Company and its subsidiaries
and their relationships with supplies, dealers, distributors and customers such
that he could do serious damage to the financial welfare of the Company and/or
its subsidiaries should he compete or assist others in competing with the
business of the Company and/or its subsidiaries.  Consequently, and in
consideration of the Executive’s employment with the Company, and for the
benefits that the Executive is entitled to receive under this Agreement, and for
other good and valuable consideration, the receipt of which he hereby
acknowledges, the Executive hereby agrees as follows:
 
7.1           Confidential Information.
 
7.1.1     Non-disclosure.  Except as the Company may permit or direct in
writing, during the term of this Agreement and thereafter, the Executive agrees
that the Executive will not disclose to any person or entity any confidential or
proprietary information, knowledge or data of the Company or any of its
subsidiaries that he may have obtained while in the employ of the Company,
relating to any customers, customer lists, methods, distribution, sales, prices,
profits, costs, contracts, inventories, suppliers, dealers, distributors,
business prospects, business methods, manufacturing ideas, formulas, plans or
techniques, research, trade secrets, or know-how of the Company or any of its
subsidiaries.  Nothing contained in this Agreement shall limit the Executive’s
ability to respond to a lawful subpoena; to make a report to or cooperate with
any government agency, including without limitation the ability to participate
in an investigation, provide information, and recover any remuneration awarded
for doing so; and to comply with any other legal obligations.
 
7.1.2     Return of Records.  All records, documents, software, computers,
computer disks, hard drives and any other form of information relating to the
business of the Company or any of its subsidiaries that are or were acquired,
prepared or created for or by the Executive or that may or did come into the
Executive’s possession during the term of the Executive’s employment with the
Company, including any and all copies thereof, shall immediately be returned to
or, as the case may be, shall remain in the possession of the Company, as of the
termination of the Executive’s employment with the Company.
 
 
 
 
3 of 6

 
 
 
 
7.2           Covenant Not to Compete.  During the Executive’s employment and
for a period of one year thereafter, the Executive agrees that he will not
participate in or finance, directly or indirectly, for himself or on behalf of
any third party, anywhere in the world, as principal, agent, employee, employer,
consultant, advisor, investor or partner, or assist in the management of, or own
any stock or any other ownership interest in, any business that is competitive
with the business of the Company and/or any of its subsidiaries, as conducted at
any time during the twelve-month period prior to the time in question.
Notwithstanding the foregoing, the ownership of not more than one percent (1%)
of the outstanding securities of any company listed on any national securities
exchange shall not constitute a violation of this Section, provided that the
Executive’s involvement with any such company is solely that of a passive
security holder and the Executive discloses such ownership in advance to the
Company’s Board of Directors.
 
7.3           Covenant Not to Solicit.  The Executive agrees that he will not,
during the Executive’s employment and for a period of one (1) year thereafter:
 
(a)           directly or indirectly, request or advise any of the customers,
distributors or dealers of the Company or any of its subsidiaries to terminate
or curtail their business with the Company or any of its subsidiaries, or to
patronize another business that is competitive with the Company or any of its
subsidiaries; or
 
(b)           directly or indirectly, on behalf of himself or any other person
or entity, request, advise or solicit any employee of the Company or any of its
subsidiaries to leave such employment for any reason.
 
7.4           Judicial Modification.  In the event that any court of law or
equity shall consider or hold any aspect of this Section 7 to be unreasonable or
otherwise unenforceable, the parties hereto agree that the aspect of this
Section so found may be reduced or modified by appropriate order of the court
and shall thereafter continue, as so modified, in full force and effect.
 
7.5           Injunctive Relief.  The parties hereto acknowledge that the
remedies at law for breach of this Section 7 will be inadequate, and that the
Company shall be entitled to injunctive relief for any violation or threatened
violation thereof; provided, however, that nothing herein contained shall be
construed as prohibiting the Company from pursuing any other remedies available
for such breach or threatened breach, including the recovery of damages from the
Executive.
 
8.           Inventions and Discoveries.  The Executive hereby sells, transfers
and assigns to the Company or to any person or entity designated by the Company,
all of the Executive’s right, title and interest in and to all inventions,
ideas, know how, disclosures and improvements, whether patented or unpatented,
and copyrightable material made or conceived by the Executive, solely or
jointly, during the term hereof that relate to the products or services of the
Company or any of its subsidiaries or which otherwise relate or pertain to the
business, functions or operations of the Company or any of its
subsidiaries.  The Executive agrees to communicate promptly and to disclose to
the Company in such form as the Executive may be reasonably requested to do so,
all information, details and data pertaining to such inventions, ideas, know
how, disclosures and improvements and to execute and deliver to the Company such
formal transfers and assignments and such other papers and documents as may be
required of the Executive to permit the Company or any person or entity
designated by the Company to file and prosecute the applicable patent
applications, and, as to copyrightable material, to obtain copyrights thereof.
 
 
 
 
4 of 6

 
 
 
 
9.           Tax Withholding.  All payments made and benefits provided by the
Company under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Company under applicable law.
 
10.           Survival of Obligations.  All obligations of the Company and the
Executive that by their nature involve performance, in any particular instance,
after the termination of the Executive’s employment or the term of this
Agreement, or that cannot be ascertained to have been fully performed until
after the termination of Executive’s employment or the term of this Agreement,
will survive the expiration or termination of the term of this Agreement.
 
11.           Officer Resignation.  Upon termination of the Executive’s
employment with the Company for any reason, the Executive shall resign, as of
the date of such termination, from any and all director and officer positions
held by the Executive with the Company or any of its parent companies,
subsidiaries or affiliates.
 
12.           Miscellaneous.  The following miscellaneous sections shall apply
to this Agreement:
 
12.1           Modifications and Waivers.  No provision of this Agreement may be
modified, waived or discharged unless that modification, waiver or discharge is
agreed to in writing by the Executive and the Company.  No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by that other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time, or at any prior or subsequent time.
 
12.2           Construction of Agreement.  This Agreement supersedes any oral or
written agreements between the Executive and the Company and any oral
representations by the Company to the Executive with respect to the subject
matter of this Agreement.
 
12.3           Governing Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
Florida, notwithstanding any conflict of law provision to the contrary.
 
12.4           Severability.  If any one or more of the provisions of this
Agreement, including but not limited to Section 7 hereof, or any word, phrase,
clause, sentence or other portion of a provision is deemed illegal or
unenforceable for any reason, that provision or portion will be modified or
deleted in such a manner as to make this Agreement as modified legal and
enforceable to the fullest extent permitted under applicable law.  The validity
and enforceability of the remaining provisions or portions of this Agreement
will remain in full force and effect.
 
12.5           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will take effect as an original and all of which
will evidence one and the same agreement.
 
 
 
 
5 of 6

 
 
 
 
12.6           Successors and Assigns.  This Agreement shall be binding upon,
and shall inure to the benefit of the parties hereto and their respective heirs,
beneficiaries, personal representatives, successors and assigns.  Neither party
may assign the party’s rights or obligations under this Agreement, provided that
the Company may assign this Agreement to a parent corporation that is created in
connection with a merger of the Company with an indirect wholly owned subsidiary
as part of a holding company reorganization.
 
12.7           Entire Agreement.  This Agreement contains the entire agreement
of the parties.  All prior arrangements or understandings, whether written or
oral, are merged herein.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.
 
 
BK TECHNOLOGIES, INC.
 
By: /s/ Timothy A. Vitou                                     

Name: Timothy A. Vitou
Title: President
Date: March 20, 2019
THE EXECUTIVE
 
By: /s/ William P. Kelly                                    

Name: William P. Kelly
Date: March 20, 2019
 
 
 
 
 

 
 
 
6 of 6
